Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 1 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 2 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 3 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 4 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 5 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 6 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 7 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 8 of 15
Case 19-05657-dd   Doc 72   Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document     Page 9 of 15
Case 19-05657-dd   Doc 72    Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document      Page 10 of 15
Case 19-05657-dd   Doc 72    Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document      Page 11 of 15
Case 19-05657-dd   Doc 72    Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document      Page 12 of 15
Case 19-05657-dd   Doc 72    Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document      Page 13 of 15
Case 19-05657-dd   Doc 72    Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document      Page 14 of 15
Case 19-05657-dd   Doc 72    Filed 12/26/19 Entered 12/30/19 10:00:52   Desc Main
                            Document      Page 15 of 15
